DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities: “binding system of 6” should be changed to -- binding system of claim 6 -- .  
Claim 16 recites the limitation "the handle portion of the securing lever" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 depends from Claim 10, which depends from Claim 1.  It is believed that Applicant intended Claim 16 to depend from independent Claim 11, which provides proper antecedent basis for “the handle portion of the securing lever”.  For purposes of examination claim 16 has been examined to depend from Claim 11.
Claim 18 objected to because of the following informalities: there are two claim 18.  For purposes of examination the second Claim 18 is referred to in this Office Action as Claim 21.
Claim 21 reads as follows -- 21. The binding system of claim 17, wherein the handle portion of the securing lever is formed from a resilient material allowing it to flex along its length. --
Appropriate correction is required.
Allowable Subject Matter
Claims 1-6, 8-15, 17, and 19-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for the indication of allowable subject matter in this case is the inclusion of: a .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,035,058 issued to Ritter is the closest prior art of record.  Ritter teaches of a splitboard binding that includes base plate (101a) with two aligned bores (323a,b) for receiving pins (111a, 111b).  Ritter does not teach of a securing lever provided with a toe bracket.
U.S. Patent No. 9,782,664 issued to Ritter, U.S. Patent Publication No. 2015/0343298 issued to Ritter, U.S. Patent Publication No. 2014/0210187 issued to Ritter teaches of a splitboard binding that includes aligned bores for receiving pins.
U.S. Patent Publication No. 2013/0341889 issued to Neubauer et al., U.S. Patent Publication No. 2017/0189788 issued to Wariakois, U.S. Patent Publication No. 2019/0224560 issued to Ritter, U.S. Patent No. 5,984,324all teach of splitboard bindings pertinent to the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618